                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


 BRANDSAFWAY SOLUTIONS, LLC                  )
 1220 Miller Cut-Off Road                    )
 La Porte, TX 77571                          )
                                             )
                      Plaintiff,             )
                                             )
 v.                                          )    Case No. 19-CV-532
                                             )
 WILLIAMS RESTORATION &                      )
 WATERPROOFING, INC.                         )
 141 Jones Boulevard                         )
 La Vergne, Tennessee 37086-3228             )
                                             )
                      Defendant.             )


                                      COMPLAINT


                         Introduction and Summary of Dispute

       1.     This Complaint seeks a declaratory judgment pursuant to 28 U.S.C.

§§ 2201-2202 and a money judgment for breach of contract in connection with a contractual

defense and indemnity obligation Defendant Williams Restoration & Waterproofing, Inc.

(“Williams”) owes to Plaintiff BrandSafway Solutions, LLC (“BrandSafway”).

       2.     Williams hired BrandSafway’s predecessor-in-interest, MobleySafway

Solutions, LLC, to construct scaffolding at the Kentucky State Capitol pursuant to a contract

that required Williams to defend MobleySafway and its successors against any claim relating

to the contract, the scaffolding, or MobleySafway’s work. The same provision required

Williams to indemnify MobleySafway and its successors for any expenditure associated with




        Case 2:19-cv-00532-WED Filed 04/12/19 Page 1 of 12 Document 1
the contract, including attorney fees, provided the expenditure was not necessitated solely by

the negligence of MobleySafway.

       3.     During the course of the Kentucky State Capitol project, a Williams employee,

Carolos Romero Hernandez (“Hernandez”) was injured when he fell approximately 30 feet

while working on the scaffolding. Representatives of the Kentucky Labor Cabinet

Occupational Safety and Health Program (“Kentucky OSHP”) investigated the accident

shortly after it occurred. Kentucky OSHP concluded that Williams’s foreman failed to

inspect the scaffolding as required and that Williams could not prove that the employees

working at the time of the accident were properly credentialed to inspect scaffolding.

Kentucky OSHP issued Williams a citation for these two violations, while finding no

wrongdoing on the part of MobleySafway in a separate but related investigation.

       4.     Despite the conclusion of Kentucky OSHP that violations by Williams

contributed to the accident, Hernandez filed suit against MobleySafway and BrandSafway on

a negligence theory in federal court in Kentucky. BrandSafway tendered the defense of that

action to Williams pursuant to the indemnification provision in the parties’ contract, but

Williams refused the tender.

       5.     BrandSafway seeks a declaration that (a) the indemnification provision in the

parties’ contract applies to the Kentucky Capitol Project accident; (b) Williams is obligated to

assume the defense of BrandSafway in the Kentucky lawsuit; and (c) Williams is obligated to

indemnify BrandSafway for any and all damages, losses, liabilities, and expenses relating to

the Kentucky Capitol Project accident.




                                       2
         Case 2:19-cv-00532-WED Filed 04/12/19 Page 2 of 12 Document 1
       6.      BrandSafway also seeks a money judgment compensating it for any and all

damages arising out of Williams’ failure to defend or indemnify BrandSafway, which

constitutes a breach of the parties’ contract.

                              Parties, Jurisdiction, and Venue

       7.      BrandSafway is a limited liability company formed under the laws of the State

of Texas with its principal place of business at 1220 Miller Cut-Off Road, La Porte, Texas

77571. BrandSafway is registered to do business in Wisconsin and Kentucky (among other

jurisdictions), and is the successor-in-interest to MobleySafway Solutions, LLC.

       8.      Williams is a corporation formed under the laws of the State of Tennessee

with its principal place of business at 141 Jones Boulevard, La Vergne, Tennessee 37086-

3228

       9.      This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332 because the plaintiff and the defendant are not citizens of the same state and

the amount in controversy exceeds $75,000.

       10.     Venue is proper pursuant to the parties’ contract, which designates this Court

as one of two compulsory venues for any cause of action arising out of the contract.

                                     Factual Background

I.     Williams hires MobleySafway to build scaffolding for use during Williams’s
       cleaning and restoration of the Kentucky State Capitol.

       11.       In or about September 2016, Kentucky’s Finance and Administration

Cabinet hired Williams to clean and repair stone and mortar at the Kentucky State Capitol in

Frankfort.




                                       3
         Case 2:19-cv-00532-WED Filed 04/12/19 Page 3 of 12 Document 1
       12.      Williams subsequently hired MobleySafway to provide scaffolding for the

project. Williams and MobleySafway executed a contract memorializing their agreement on

September 19, 2016 (“the Contract”). A copy of the Contract is appended to this Complaint

as Exhibit 1.

       13.      The Contract included a section entitled “Important Safety Guidelines.” (Ex. 1

at 2.) The very first safety guideline highlights the importance of Williams (the “customer”

under the contract) following all applicable laws and regulations with regard to employee

competency and inspection of the scaffolding:




       14.      “Competent Person” is a term of art in the field of occupational health and

safety, defined at 29 CFR § 1926.32(f) as “one who is capable of identifying existing and

predictable hazards in the surroundings or working conditions which are unsanitary,

hazardous, or dangerous to employees, and who has authorization to take prompt corrective

measures to eliminate them.”

       15.      The Contract also included MobleySafway’s Standard Terms and Conditions.

(Ex. 1 at 3-4.) Those Standard Terms and Conditions included a paragraph titled

“Indemnification,” which created a broad indemnity obligation flowing from Williams to

MobleySafway (“the Indemnity Provision”). (Id. at 3.)

       16.      The Indemnity Provision requires Williams to indemnify, defend, and hold

MobleySafway harmless from and against any and all claims, suits, causes of action,



                                       4
         Case 2:19-cv-00532-WED Filed 04/12/19 Page 4 of 12 Document 1
proceedings, and/or judgments, as well as all damages, losses, liabilities, and expenses

(including reasonable attorney fees and costs) resulting from, arising out of, or in any way

related to the Contract, the scaffolding, or the services performed by MobleySafway for

Williams. (Ex. 1 at 3.)

       17.     The only limitation on Williams’s indemnity obligation vis-à-vis the Kentucky

State Capitol project is that the obligation does not apply to liabilities “caused solely by the

negligence of MobleySafway.” (Ex. 1 at 3.)

       18.     As the direct successor to MobleySafway, BrandSafway stepped into the shoes

of MobleySafway with regard to the Contract. Williams’s indemnity obligations apply with

equal force to the benefit of BrandSafway as they did to the benefit of MobleySafway.

       19.     The Contract designates either this Court or the Circuit Court for Waukesha

County, Wisconsin as mandatory forums for “any cause of action arising out of” the

Contract. (Ex. 1 at 4.) The Contract also provides that it “shall be governed by and

construed under the laws of the State of Wisconsin without respect to any conflicts of law

provision.” (Id.)

II.    MobleySafway constructs scaffolding at the Kentucky State Capitol and
       dismantles scaffolding as necessary at Williams’s request.

       20.     MobleySafway completed construction of a scaffold with nine “bucks,” or

levels, at the Kentucky State Capitol in November 2016. Williams began restoration work on

the Capitol shortly thereafter.

       21.     During the course of the project, Williams foreman Valentin Trujillo would

contact MobleySafway superintendent James Edmonds when Williams wished to have a




                                       5
         Case 2:19-cv-00532-WED Filed 04/12/19 Page 5 of 12 Document 1
section of scaffolding dismantled. MobleySafway would typically remove the section of

scaffolding within a few days of the request.

       22.      MobleySafway used a color-coded tag system to alert workers of the condition

of sections of scaffolding. Green meant a section was safe to use, yellow meant a section

could be used with caution, and red meant a section should not be used. Tags were located

at ground access points on the scaffolding.

III.   A Williams employee is injured while working on a red-tagged section of
       scaffolding that Williams had requested be dismantled several days earlier.

       23.      At some point in the week preceding February 15, 2017, Williams foreman

Trujillo contacted MobleySafway to request that MobleySafway dismantle a section of

scaffolding.

       24.      In anticipation of removing the section of scaffolding, MobleySafway

employees placed red tags on the two access points for that section: a stairway on one end of

the section and a ladder on the other end.

       25.      On February 15, 2017, after MobleySafway had placed red tags on the access

points of the section to be removed, Mr. Trujillo instructed Williams employee Carlos

Romero Hernandez to ascend that section to inspect and correct items on a “punch list.”

Mr. Trujillo had not inspected the scaffolding prior to that day’s shift. The last time Mr.

Trujillo had inspected the scaffold was approximately a week before February 15, 2017.

       26.      While Mr. Hernandez was working on the seventh buck of the scaffold, he

claims that a plank gave way and Mr. Hernandez fell to the fourth buck, approximately 30

feet below. Mr. Hernandez suffered injuries to his head and neck and was hospitalized for

several days.


                                       6
         Case 2:19-cv-00532-WED Filed 04/12/19 Page 6 of 12 Document 1
IV.    A Kentucky OSHP investigation finds no wrongdoing by MobleySafway and
       issues two citations to Williams for safety-related violations.

       27.     Shortly after the accident involving Mr. Hernandez, Kentucky OSHP

investigated the conduct of both Williams and MobleySafway before the incident.

       28.     The Kentucky OSHP investigation found no wrongdoing by MobleySafway.

The Kentucky OSHP found that MobleySafway was responsible for and accomplished three

things: (1) erecting the scaffold, (2) dismantling the scaffold at the request of the user of the

scaffold, and (3) communicating with Williams.

       29.     In contrast, Kentucky OSHP found that Williams had committed two serious

violations of federal regulations.

       30.     First, Kentucky OSHP found that Williams violated 29 CFR § 1926.451(f)(3)

by failing to have a competent person inspect the scaffold and scaffold components for

visible defects before each work shift.

       31.     Second, Kentucky OSHP found that Williams violated 29 CFR § 1926.454(b)

by failing to have each employee involved in erecting, disassembling, moving, operating,

repairing, maintaining, or inspecting a scaffold trained by a competent person to recognize

any hazards associated with the work in question.

       32.     Kentucky OSHP issued a citation and imposed a $2,800 penalty on Williams

for these violations.

       33.     The Kentucky OSHP report on Williams’s violations explained that it was Mr.

Trujillo’s responsibility to inspect the scaffolding before every shift. Inspection was

particularly important in light of Mr. Trujillo having asked MobleySafway to dismantle the

scaffolding several days before the incident.


                                       7
         Case 2:19-cv-00532-WED Filed 04/12/19 Page 7 of 12 Document 1
       34.     Kentucky OSHP found that Mr. Trujillo likely would have seen the red flags

placed by MobleySafway if he had inspected the relevant section of scaffolding on February

15, 2017, which would have alerted him that workers should not use that section.

       35.     Kentucky OSHP was not able to determine how a plank became unsecured,

but noted in its report that “[i]t is unlikely . . . that it was left unsecured by MobleySafway,

whose job was to erect or dismantle entire sections of scaffold at a time.”

V.     Mr. Hernandez files suit against BrandSafway and Williams refuses
       BrandSafway’s tender despite the Kentucky OSHP report.

       36.     On February 12, 2018, Mr. Hernandez filed civil action number 2:18-cv-

00023-WOB-CJS against BrandSafway and MobleySafway in the United States District Court

for the Eastern District of Kentucky, Covington Division. On February 16, 2018, Mr.

Hernandez’s lawsuit was transferred to the Frankfort Division of the United States District

Court for the Eastern District of Kentucky, where it is now pending as case number 3:18-cv-

00007-GFVT-EBA (“the Hernandez Lawsuit”).

       37.     Mr. Hernandez alleges in his lawsuit that MobleySafway was negligent and that

this negligence was the cause of Mr. Hernandez’s injuries.

       38.     BrandSafway timely filed its Answer on April 4, 2018. BrandSafway denies

that it was negligent and denies that it is liable to Mr. Hernandez for his injuries.

       39.     In a letter dated April 17, 2018, BrandSafway tendered the defense of the

Hernandez Lawsuit to Williams pursuant to the Indemnity Provision.

       40.     Williams rejected BrandSafway’s tender in a letter dated May 15, 2018. Despite

having received the Kentucky OSHP report attributing responsibility for the Hernandez




                                       8
         Case 2:19-cv-00532-WED Filed 04/12/19 Page 8 of 12 Document 1
accident to Williams, Williams’s justification for rejecting the tender was the limitation in the

Indemnity Provision for “liability caused solely by the negligence of MobleySafway.”

       41.     The Kentucky OSHP report precludes any reasonable argument that Mr.

Hernandez’s injuries were caused solely by the negligence of MobleySafway, so Williams

breached the Contract by refusing BrandSafway’s tender. Williams continues to breach the

Contract through its ongoing refusal to defend or indemnify BrandSafway.

                                       First Cause of Action
                                       Declaratory Judgment

       42.     All prior paragraphs are incorporated by reference.

       43.     An actual and justiciable controversy currently exists between BrandSafway

and Williams concerning whether Williams is obligated to defend and indemnify

BrandSafway with regard to the Hernandez Lawsuit. A declaration by this Court as to

Williams’s obligation to defend and indemnify BrandSafway would terminate the

controversy giving rise to this cause of action.

       44.     Based on the allegations above, BrandSafway is entitled to a declaration that

the Hernandez Lawsuit is within the scope of the “claims, suits, causes of action [and]

proceedings” against which Williams must defend BrandSafway and for which Williams

must indemnify BrandSafway under the Indemnity Provision, and that the “sole negligence”

limitation does not apply.

       45.     BrandSafway is further entitled to a declaration that Williams is obligated by

the unambiguous terms of the Contract to:

               a.     Assume the defense of the Hernandez Lawsuit on behalf of

       BrandSafway;


                                       9
         Case 2:19-cv-00532-WED Filed 04/12/19 Page 9 of 12 Document 1
              b.     Indemnify BrandSafway for any and all costs of defense incurred

       defending the Hernandez Lawsuit to date;

              c.     Indemnify BrandSafway for any further damages, losses, liabilities,

       and/or expenses (including reasonable attorney fees and costs) resulting from, arising

       out of, or in any way related to the Contract, the scaffolding, or the services

       performed by MobleySafway for Williams.

                                      Second Cause of Action
                                        Breach of Contract

       46.    All prior paragraphs are incorporated by reference.

       47.    The September 19, 2016 agreement between MobleySafway and Williams is a

valid, enforceable, and legally binding contract under Wisconsin law.

       48.    As successor-in-interest to MobleySafway, BrandSafway has stepped into the

shoes of MobleySafway as a party to the Contract.

       49.    Williams’ failure to defend or indemnify BrandSafway with regard to the

Hernandez Lawsuit constitutes a breach of Williams’ obligations under the Indemnity

Provision and therefore a breach of the Contract.

       50.    BrandSafway has incurred and continues to incur damages in the form of legal

fees, court costs, and other outlays relating to the defense of the Hernandez Lawsuit.

       51.    Williams is liable to BrandSafway for any and all damages BrandSafway has

incurred or will incur relating to the Contract, Mr. Hernandez’s claims against BrandSafway

or MobleySafway, the Hernandez Lawsuit, or the Kentucky State Capitol project.

       WHEREFORE, BrandSafway respectfully seeks the following relief:

       A.    A declaration, pursuant to 28 U.S.C. § 2201, that:


                                      10
        Case 2:19-cv-00532-WED Filed 04/12/19 Page 10 of 12 Document 1
              i.       the Hernandez Lawsuit is within the scope of the “claims, suits, causes

       of action [and] proceedings” contemplated by the Indemnity Provision and the “sole

       negligence” limitation in the Indemnity Provision does not apply;

             ii.       Williams must assume the defense of the Hernandez Lawsuit on behalf

       of BrandSafway;

            iii.       Williams must indemnify BrandSafway for any and all costs of defense

       incurred defending the Hernandez Lawsuit through the date of judgment; and

            iv.        Williams must indemnify BrandSafway for any further damages, losses,

       liabilities, and/or expenses (including reasonable attorney fees and costs) resulting

       from, arising out of, or in any way related to the Contract, the scaffolding, or the

       services performed by MobleySafway for Williams, including but not limited to any

       liability ultimately incurred by BrandSafway in connection with the Hernandez

       Lawsuit;

       B.      A money judgment awarding BrandSafway all compensatory, consequential,

incidental, and other damages arising from Williams’ breach of contract, in an amount to be

determined at trial;

       C.      An award of costs, fees, and other disbursements allowed by law; and

       D.      Such further relief as the Court deems just and appropriate.


              PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 57,
                PLAINTIFF REQUESTS A SPEEDY HEARING ON ITS
                     REQUEST FOR DECLARATORY RELIEF.




                                      11
        Case 2:19-cv-00532-WED Filed 04/12/19 Page 11 of 12 Document 1
Dated this 12th day of April, 2019.

                                      Respectfully submitted,

                                      GASS WEBER MULLINS LLC
                                      Attorneys for Plaintiff BrandSafway Solutions, LLC



                                      s/Daniel A. Manna
                                      Daniel A. Manna
                                      241 N. Broadway, Suite 300
                                      Milwaukee, WI 53202
                                      Telephone: (414) 223-3300
                                      Facsimile:   (414) 224-6116
                                      manna@gwmlaw.com




                               12
 Case 2:19-cv-00532-WED Filed 04/12/19 Page 12 of 12 Document 1
